Citation Nr: 0000984	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  98-06 985A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
epilepsy.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of a head injury.  


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1963 to October 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1997 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Albuquerque, New Mexico.   

The Board notes that the United States Court of Appeals for 
the Federal Circuit has held that the United States Court of 
Appeals for Veterans Claims (formally the United States Court 
of Veterans Appeals (hereinafter "the Court")) erred in 
adopting the test articulated in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  See Hodge v. West, 155 F.3d 1356, 1363-64 
(Fed.Cir. 1998).  In Colvin, the Court adopted the following 
test with respect to the nature of the evidence which would 
constitute "material" evidence for purposes of reopening of 
a previously denied claim:  "there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome of the claim on the merits."  Colvin, 1 Vet. App. at 
174.  In light of the holding in Hodge, the Board will 
analyze the evidence submitted in the instant case according 
to the standard articulated in 38 C.F.R. § 3.156(a).

In view of the fact that the Court has held in Fossie v. 
West,  12 Vet. App. 1 (1998), that the standard articulated 
in 38 C.F.R. § 3.156(a) is less stringent than the one 
previously employed by Colvin, the Board determines that no 
prejudice will result to the appellant by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

The Board observes that in the appellant's May 1998 
substantive appeal, he requested a hearing at a local VA 
office before a member of the Board.  A letter from the RO to 
the appellant, dated in April 1999, shows that at that time, 
the RO had scheduled the appellant for a hearing before the 
Traveling Section of the Board in June 1999.  A notation on 
the letter reflects that the appellant failed to show.

The Board further notes that in an March 1989 rating action, 
the RO denied the appellant's claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).  The 
appellant was provided notice of the decision and his 
appellate rights.  A Notice of Disagreement (NOD) was not 
filed.  Therefore, the March 1989 decision constituted a 
final appellate action of the issue.

In October 1997, the appellant requested that his claim for 
service connection for PTSD be reopened.  In a November 1997 
rating decision, the RO deferred the appellant's claim, and 
in a June 1998 rating action, the RO denied the appellant's 
claim for entitlement to service connection for PTSD, on the 
merits, without stating its adjudication of new and material 
evidence.  Although not indicated by the RO, it is presumed 
that the appellant's claim for PTSD was treated as a new 
claim pursuant to the enactment of new regulations for PTSD 
in 1993, which are codified at 38 C.F.R. § 3.304(f), and 
which were promulgated after the RO's March 1989 decision.  
See Routen v. West, 142 F.3d 1434, 1441 (Fed.Cir. 1998) 
(quoting Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), 
aff'd, 17 F.3d 368, 372 (Fed.Cir. 1994)).  The appellant was 
provided notice of the June 1998 rating decision and his 
appellate rights.  There is no evidence in the record that 
the appellant submitted an NOD.  Accordingly, this issue is 
not before the Board for appellate consideration.  

The Board also notes that in the March 1989 rating action, 
the RO denied the appellant's claims for entitlement to 
service connection for a disease or disorder of the eyes, and 
entitlement to service connection for the residuals of a 
shrapnel wound to the left leg.  The appellant was provided 
notice of the decision and his appellate rights.  An NOD was 
not filed in regard to either claim.  Therefore, the March 
1989 decision constituted a final appellate action of the 
above issues.  

The Board further observes that in a June 1998 rating 
decision, the RO denied the appellant's claim of whether new 
and material evidence had been submitted to reopen a claim of 
entitlement to service connection for an eye condition.  The 
appellant was provided notice of the decision and his 
appellate rights.  There is no evidence in the record that 
the appellant submitted an NOD.  Accordingly, this issue is 
not before the Board for appellate consideration.  Moreover, 
the Board also notes that in a February 1999 rating decision, 
the RO denied the following claims: (1) entitlement to 
service connection for psychotic depressive reaction, (2) 
entitlement to service connection for limitation of motion of 
the lumbar spine, (3) whether new and material evidence had 
been submitted to reopen a claim of entitlement to service 
connection for the residuals of a shrapnel wound to the left 
leg, and (4) entitlement to a pension prior to October 3, 
1997.  There is no indication from the information of record 
that the appellant filed an NOD with respect to any of the 
above issues.  Accordingly, these issues are not before the 
Board for appellate consideration. 


FINDINGS OF FACT

1.  In a March 1989 rating action, the RO denied the 
appellant's claims for entitlement to service connection for 
epilepsy and entitlement to service connection for the 
residuals of a head injury.  The appellant was provided 
notice of the decision and his appellate rights.  He did not 
file an NOD with respect to either issue.  

2.  Evidence added to the record since the RO's March 1989 
rating action includes a March 1997 decision from the Social 
Security Administration, an October 1997 statement from the 
appellant, an October 1997 VA examination, an October 1997 VA 
Post-Traumatic Stress Disorder examination, a copy of the 
United States Department of Education Form 1172, Physician's 
Certification of Borrower's Total and Permanent Disability, 
dated in November 1997, private medical records from the Mora 
Valley Clinic, from April to May 1997, received by the RO in 
April 1998, and a private medical statement from D.E., M.D., 
dated in December 1996, received by the RO in June 1998.      

3.  In regards to the appellant's claim for service 
connection for epilepsy, the evidence listed above, which was 
added to the record since the RO's March 1989 rating action, 
bears directly and substantially upon the subject matter now 
under consideration (i.e., whether the appellant currently 
has epilepsy) and, when considered alone or together with all 
of the evidence, both old and new, has significant effect 
upon the facts previously considered.  

4.  There is no competent medical evidence of a nexus between 
the appellant's current epilepsy, to include his diagnosed 
chronic seizure disorder, and his period of active service.  

5.  In regards to the appellant's claim for service 
connection for the residuals of a head injury, the evidence 
listed above, which was added to the record since the RO's 
March 1989 rating action, does not bear directly and 
substantially upon the subject matter now under consideration 
(i.e., whether the appellant currently suffers from residuals 
of a head injury) and, when considered alone or together with 
all of the evidence, both old and new, has no significant 
effect upon the facts previously considered.  


CONCLUSIONS OF LAW

1.  The March 1989 rating action, which denied the 
appellant's claims for service connection for epilepsy and 
service connection for the residuals of a head injury, is 
final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 1999).  

2.  In regards to the appellant's claim for service 
connection for epilepsy, evidence received since the 
unappealed March 1989 rating action, which denied the 
appellant's claim for service connection for epilepsy, is new 
and material, and the claim for this benefit is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.104, 3.156 (1999).  

3.  The appellant's claim for service connection for epilepsy 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999).  

4.  In regards to the appellant's claim for service 
connection for the residuals of a head injury, the evidence 
received since the RO's March 1989 denial of service 
connection for the residuals of a head injury, is not new and 
material, and the appellant's claim with regard thereto is 
not reopened.  38 U.S.C.A. §§ 107, 1110, 5108 (West 1991); 
38 C.F.R. §§ 3.8(c)(1)-(2), 3.104, 3.156(a), 3.303 (1999).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The Board notes that in a March 1989 rating decision, the RO 
denied the appellant's claims for entitlement to service 
connection for epilepsy and entitlement to service connection 
for the residuals of a head injury.  At that time, the RO 
noted that in regards to the appellant's claim for service 
connection for the residuals of a head injury, it was the 
appellant's contention that during service, he injured his 
head while exiting a helicopter on the "hot landing zone."  
In addition, the RO stated that the appellant's service 
medical records were negative for any complaints or findings 
of epilepsy and/or the residuals of a head injury, and that 
there was no evidence of record showing that the appellant 
currently had epilepsy or suffered from the residuals of a 
head injury.  The appellant was provided notice of the 
decision and his appellate rights.  He did not file an NOD 
with respect to either issue.  38 U.S.C.A. §§ 7105(a), (b)(1) 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 20.200, 20.302(a) 
(1999).  Therefore, the March 1989 rating decision became 
final when the appellant did not file an NOD within one year 
of the date he was notified of those unfavorable 
determinations.  38 U.S.C.A. § 7105(c) (West 1991 & Supp. 
1999).  

The evidence of record at the time of the March 1989 rating 
action consisted of the appellant's service medical records.  
As stated above, the appellant's service medical records were 
negative for any complaints or findings of epilepsy and/or 
the residuals of a head injury.  In addition, the appellant's 
separation examination, dated in October 1966, shows that at 
that time, the appellant's head was clinically evaluated as 
normal, and he was also clinically evaluated as normal for 
neurologic purposes.  

As previously stated, the March 1989 rating action is final.  
Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopen and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once a RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  Winters v. West, 12 Vet. App. 203 (1999) 
(explaining the holding in Elkins v. West,  12 Vet. App. 209 
(1999).  First, the Board must determine whether the 
appellant has submitted new and material evidence under 
38 C.F.R. § 3.156(a).  If the Board determines that the 
submitted evidence is not new and material, then the claim 
cannot be reopened.  Second, if new and material evidence has 
been presented, then immediately upon reopening the claim the 
Board must determine whether, based on all the evidence of 
record in support of the claim, presuming the credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters and Elkins, both 
supra; see also Manio v. Derwinski, 1 Vet. App. 140, 145-46 
(1991).

The additional evidence associated with the claims file 
subsequent to the March 1989 rating action includes a March 
1997 decision from the Social Security Administration, an 
October 1997 statement from the appellant, an October 1997 VA 
examination, an October 1997 VA Post-Traumatic Stress 
Disorder examination, a copy of the United States Department 
of Education Form 1172, Physician's Certification of 
Borrower's Total and Permanent Disability, dated in November 
1997, private medical records from the Mora Valley Clinic, 
from April to May 1997, received by the RO in April 1998, and 
a private medical statement from D.E., M.D., dated in 
December 1996, received by the RO in June 1998.  

A decision from the Social Security Administration, dated in 
March 1997, shows that at that time, the appellant was 
granted disability insurance benefits, effective from July 
1995.  The decision reflects that he was found to be disabled 
because of numerous disabilities, including chronic seizure 
disorder.  

In October 1997, the appellant submitted a statement to the 
RO.  At that time, he indicated that prior to service, he had 
not been diagnosed with epilepsy.  He reported that 
approximately four years after his separation from the 
military, he started to suffer from epileptic seizures.  The 
appellant contended that his epilepsy was caused by an in-
service accident in the "bush," at which time a man 
standing behind him got his rifle "hung up" in his pack as 
he was about to exit "the chopper."  According to the 
appellant, the "jump" was approximately 10 feet into the 
mud in a "hot landing zone," and the man landed on top of 
him.  The appellant noted that he was unconscious for 20 
minutes and that he had a severe headache for 10 days.  

In October 1997, the appellant underwent a VA examination.  
At that time, he stated that he had suffered from grand mal 
seizures since 1968.  The appellant indicated that initially, 
his had a problem with alcohol and he attributed his seizures 
to withdrawal.  He reported that in 1972, he suffered from 
another grand mal seizure and was subsequently diagnosed with 
epilepsy.  According to the appellant, since that time, his 
seizures had been controlled with Dilantin which he took 
daily.  The appellant stated that his last grand mal seizure 
was in February 1997.  He revealed that he suffered from 
petit mal seizures once or twice a day.  The appellant 
described his seizures as losing a few seconds of time and 
being told that he was "spaced out."  According to the 
appellant, his seizures had been well under control since he 
stopped abusing alcohol.  Following the physical examination, 
the appellant was diagnosed with a seizure disorder.  

In October 1997, the appellant underwent a VA examination for 
Post-Traumatic Stress Disorder.  At that time, he gave a 
history of a seizure disorder since 1969.  The appellant also 
stated that in 1965, while he was stationed in Vietnam, he 
injured his head after a helicopter crash.  He noted that 
after the accident, he lost consciousness.  Following the 
mental status evaluation, the appellant was diagnosed with a 
seizure disorder, tonic-clonic type.   

A copy of the United States Department of Education Form 
1172, Physician's Certification of Borrower's Total and 
Permanent Disability, dated in November 1997, shows that at 
that time, the appellant was diagnosed with petit mal and 
grand mal seizures.  The Certificate reflects that according 
to D.H., M.D., and M.B., C.N.P., the appellant was currently 
on seizure medication for the grand mal seizures, and that 
the seizures were only partly controlled by the medication.  
According to the Certificate, it was possible that the 
seizure medication for the grand mal seizures triggered petit 
mal seizures.  The Certificate shows that the appellant's 
seizure disorder, and the medication taken for it, prevented 
operation of dangerous equipment and sensitive work.  

In April 1998, the RO received private medical records from 
the Mora Valley Clinic, from April to May 1997.  The records 
show that in April 1997, the appellant was treated after 
injuring his finger.  At that time, he gave a history of a 
seizure disorder since 1971.  He was diagnosed with a seizure 
disorder.  

In June 1998, the RO received a private medical statement 
from D.E., M.D., dated in April 1996.  The April 1996 
statement shows that at that time, Dr. E. conducted a 
physical examination of the appellant for the Social Security 
Administration.  Dr. E. stated that according to the 
appellant, in 1965, while he was in the military, he fell 
from a helicopter hitting his head and losing consciousness 
for approximately one hour.  The appellant noted that he did 
not start to have seizures until approximately 1975.  
According to the appellant, he had not been taking Dilantin 
for his seizures because he did not have enough money to buy 
the medication.  The appellant reported that he had a grand 
mal seizure approximately once a month.  Dr. E. noted that 
the appellant's seizures were evidently generalized motor 
seizures, tonic-clonic type.  Dr. E. indicated that the 
appellant had lost some of his front teeth from hitting his 
face and loosening the teeth.  Dr. E. reported that according 
to the appellant, after one of his seizures, he was usually 
"wiped out" for two to three days.  The appellant further 
stated that he had 10 to 12 small seizures per week.  Upon 
head and neck examination, Dr. E. noted that there was no 
evidence of recent trauma.  In addition, upon neurological 
examination, cranial nerves two through 12 appeared to be 
symmetric and intact.  The appellant's gait was stable, and 
Romberg test was negative.  Deep tendon reflexes were 
symmetric, but hypoactive.  The diagnosis was of a seizure 
disorder, poorly controlled off of medications.  


II.  Analysis

A.  Whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for 
epilepsy.  

1.  New and Material Evidence

The Board has reviewed the evidence submitted since the March 
1989 rating action and has determined that this additional 
evidence is both "new and material."  As previously stated, 
"new and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
The Board notes that the Social Security Administration 
decision, dated in March 1997, the October 1997 VA 
examination, the October 1997 VA PTSD examination, the copy 
of the U.S. Department of Education Form 1172, Physician's 
Certification of Borrower's Total and Permanent Disability, 
dated in November 1997, private medical records from the Mora 
Valley Clinic, from April to May 1997, and the private 
medical statement from Dr. E., dated in December 1996, are 
"new" in that they were not of record at the time of the 
RO's denial in March 1989.  Moreover, the evidence is so 
significant because it bears directly and substantially on 
the specific matter in the case at hand, which is whether the 
appellant currently has been diagnosed with epilepsy.  

As previously stated, in a March 1989 rating decision, the RO 
denied the appellant's claim for service connection for 
epilepsy on the basis that there was no current medical 
evidence showing that the appellant had epilepsy.  Therefore, 
in light of the above, the RO essentially denied service 
connection for epilepsy on the basis that there was not 
current diagnosis of epilepsy.  

The Board observes that the Social Security Administration 
decision, dated in March 1997, the October 1997 VA 
examination, the October 1997 VA PTSD examination, the copy 
of the U.S. Department of Education Form 1172, Physician's 
Certification of Borrower's Total and Permanent Disability, 
dated in November 1997, the private medical records from the 
Mora Valley Clinic, from April to May 1997, and the private 
medical statement from Dr. E., dated in December 1996, all 
essentially show that the appellant has been currently 
diagnosed with a chronic seizure disorder.  As previously 
stated, the above records are "new" in that they were not 
of record at the time of the RO's denial in March 1989.  

The Board notes that in Evans v. West, 12 Vet. App. 22 
(1998), the Court stated that as a result of Hodge, the 
determination of whether new evidence was sufficiently 
material was a "fact-specific determination."  Id. at 28.  
Accordingly, the Court held that such a determination was to 
be reviewed under a deferential standard of review, which is 
the clearly erroneous standard.  See Elkin, 12 Vet. App. at 
209.  

In the instant case, the "new" evidence shows that the 
appellant has been currently diagnosed with a chronic seizure 
disorder.  The Board observes that epilepsy refers to a 
condition that is characterized by seizures, and as such, it 
is the Board's conclusion that the appellant's diagnosis of a 
chronic seizure disorder may be considered as competent 
medical evidence showing that the appellant currently has 
epilepsy.  The Board further notes that as previously stated, 
in a March 1989 rating action, the RO denied service 
connection for epilepsy on the basis that there was no 
current diagnosis of epilepsy.  Therefore, although the 
"new" evidence does not address the issue of whether the 
appellant's epilepsy is related to service, the Board 
observes that in light of Evans, the evidence is both "new 
and material" because it bears directly and substantially on 
the issue of whether the appellant currently has epilepsy.  
Accordingly, in light of the foregoing, the Board concludes 
that the appellant has submitted "new and material" 
evidence to reopen his claim for entitlement to service 
connection for epilepsy.  


2.  Well Grounded Claim

Having found that the appellant has submitted "new and 
material evidence," the threshold question that must be 
resolved, with regard to the claim of entitlement to service 
connection for a left knee disability, is whether the 
appellant has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  An allegation of a 
disorder that is service connected is not sufficient; the 
appellant must submit evidence in support of a claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  See 38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  The 
quality and quantity of the evidence required to meet this 
statutory burden of necessity will depend upon the issue 
presented by the claim.  See Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  
Grottveit, 5 Vet. App. at 93.

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

In the instant case, the appellant contends, in essence, that 
during service, he injured his head while exiting a 
helicopter.  The appellant states that approximately four 
years after his separation from the military, he started to 
suffer from seizures, and subsequently, he was diagnosed with 
epilepsy.  He maintains that his current epilepsy is related 
to his in-service head injury.  In this regard, lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Layno v. Brown, 6 Vet. App. 465 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  However, when the 
determinative issues involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the appellant possesses medical expertise, nor is 
it contended otherwise.  Therefore, his opinion that his 
epilepsy is related to service is not competent evidence.  

As previously stated, the appellant's service medical records 
are negative for any complaints or findings of epilepsy 
and/or the residuals of a head injury.  In addition, the 
appellant's separation examination, dated in October 1966, 
shows that at that time, the appellant's head was clinically 
evaluated as normal, and he was also clinically evaluated as 
normal for neurologic purposes.  Moreover, the Board further 
observes that although current records show that the 
appellant has epilepsy, which includes the appellant's 
diagnosed chronic seizure disorder, the records do not show a 
nexus between the appellant's current epilepsy and any 
disease or injury in service.  As previously stated, there 
must be medical evidence showing a nexus between an in-
service injury or disease and the current disability for a 
well-grounded claim.  The Board recognizes that although the 
appellant contends that he injured his head during service, 
and that his head injury later caused his epilepsy, the 
appellant's service medical records are negative for any 
complaints or findings of a head injury.  However, the Board 
observes that even accepting as true the appellant's 
contention that he injured his head during service, there is 
still no competent medical evidence of a nexus between the 
appellant's current epilepsy, to include a chronic seizure 
disorder, and his period of active service.  Therefore, in 
light of the above, as there is no competent medical evidence 
which shows that the appellant's current epilepsy  is related 
to service, the appellant's claim for service connection for 
epilepsy must be denied.  


B.  Whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for the 
residuals of a head injury.  

Under the laws administered by the VA, service connection may 
be established for disability resulting from personal injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 (1999).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  The Court has held that, in order for 
a claim to be service connected, there must be a current 
disability which is related to an injury or disease which was 
present during service.  Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

In the instant case, the appellant contends, in essence, that 
during service, he injured his head while exiting a 
helicopter on the "hot landing zone."  The appellant states 
that following his injury, he was unconscious for a period of 
time, and that he subsequently developed severe headaches for 
approximately 10 days.  He indicates that at present, he 
suffers from residuals of his in-service head injury.  In 
this regard, lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  Layno, 6 Vet. App. at 465; see also 
Falzone, 8 Vet. App. at 398, 405.  However, when the 
determinative issues involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu, 
2 Vet. App. at 492.  The evidence does not show that the 
appellant possesses medical expertise, nor is it contended 
otherwise.  Therefore, his opinion that he currently suffers 
from residuals of his claimed in-service head injury is not 
competent evidence.  In any event, his contentions that he 
injured his head during service and subsequently suffered 
from residuals from the head injury, are cumulative of his 
previous contentions at the time of his prior claim. 

In regards to the evidence submitted in support of reopening 
the appellant's claim of service connection for the residuals 
of a head injury, the March 1997 decision from the Social 
Security Administration, the October 1997 VA examination, the 
October 1997 VA Post-Traumatic Stress Disorder examination, 
the copy of the United States Department of Education Form 
1172, Physician's Certification of Borrower's Total and 
Permanent Disability, dated in November 1997, the private 
medical records from the Mora Valley Clinic, from April to 
May 1997, and the private medical statement from D.E., M.D., 
dated in December 1996, are all "new" in that they were not 
of record at the time of the RO's denial in March 1989.  
However, while the above evidence is "new," it is not so 
significant that it addresses the specific matter under 
consideration, which is whether the appellant currently 
suffers from the residuals of a head injury.  See 38 C.F.R. 
§ 3.156(a) (1999).  

As previously stated, "new and material evidence" means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).  Thus, upon a review of the 
"new" evidence, the Board notes that while the evidence 
shows treatment for a chronic seizure disorder, and that on 
numerous occasions, the appellant gave a history of an in-
service head injury, the evidence is negative for a diagnosis 
of residuals of a head injury.  Therefore, in light of the 
above, because the "new" evidence is not so significant 
that it addresses the specific matter under consideration, 
which is whether the appellant currently suffers from the 
residuals of a head injury, it is not material.  Id.

In light of the foregoing, the Board concludes that the 
appellant has not submitted new and material evidence to 
reopen his claim for service connection for the residuals of 
a head injury.  Id.  He has presented no new, significant 
evidence showing a current diagnosis of residuals of a head 
injury.  Specifically, the evidence of record is negative for 
any medical evidence which shows that the appellant is 
currently suffering from the residuals of an in-service head 
injury.  Therefore, because the additional evidence is not 
new and material, his claim must be denied.  


ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for epilepsy.  

Entitlement to service connection for epilepsy is denied.  

New and material evidence having not been submitted, service 
connection for the residuals of a head injury is denied.  





		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

